 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDHennessy Service Corporation and Chauffeurs, Ware-housemen and Helpers,LocalNo. 182,affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 3-CA-5000June 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 13, 1973, Administrative Law JudgeThomas D. Johnston issued the attached Decison inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in opposition to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Hennessy Service Corpora-tion, Ilion, New York, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASECorporation (herein referred to as the Respondent) violatedSection 8(a)(1), (3), and (5) of the National Labor RelationsAct, as amended (herein referred to as the Act), by interro-gating employees concerning their union activities; threat-ening employees with plant closure, discharge, loss ofbenefits, and other reprisals for engaging in union activities;creating impressions of surveillance of their union activities;ordering and soliciting employees to refrain from engagingin union activities by offering and promising them improvedworking conditions; soliciting employees including promis-ing a remuneration for them for not participating in theelection; soliciting employees to interrogate other employ-ees concerning the Union and to inform them Respondentwould try to resolve their grievances; soliciting and promis-ing to resolve employees' grievances; promising and grant-ing employees overtime and other benefits or improvementsto refrain from engaging in union activities; informing em-ployees Respondent was angry about their union activities,that they should have informed the Respondent which hadgiven them their jobs, and that a supervisor would lose hisjob if the Union got in; discriminating against employeesLawrence Foley and Edward Krisch because of their unionor protected activities by changing their working conditionsconcerning the use of vehicles in their work; and by refusingto recognize and bargain with the Union as the exclusivecollective-bargaining representative of certain employees.Respondent in its answer filed on October 10 and amend-ed on October 12 denied having violated Section 8(a)(l), (3),or (5) of the Act.The issues are whether Respondent violated Section8(a)(1), (3), or (5) of the Act by engaging in unlawful interro-gations, threats, solicitations, and promises; by creating im-pressions of surveillance of employees' union activities; bygranting economic benefits; by making unlawful state-ments;by discriminatorily changing the working conditionsof employees Lawrence Foley and Edward Krisch; and byunlawfully refusing to recognize and bargain with theUnion as the exclusive collective-bargaining representativeof certain of its employees.At the hearing the parties were afforded full opportunityto introduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally on the record, and to submitbriefs.Upon the entire record in this case and from my observa-tion of the witnesses, and after due consideration of thebriefs filed by the General Counsel and Respondent, I here-by make the following:THOMAS D. JOHNSTON, Administrative Law Judge: Thiscase was heard at Utica, New York, on December 5 and 6,1972,I pursuant to a second amended charge 2 filed on Octo-ber 2 by the Chauffeurs, Warehousemen and Helpers, LocalNo. 182, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America(herein referred to as the Union), and an amended com-plaint issued on October 4.The amended complaint alleged that Hennessy Service1All the dates referred to are in 1972 unless otherwise stated2The original charge was filed on August 10, and an amended charge wasfiled on August 22.FINDINGSAND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTRespondent, a New York corporation, with its principaloffice and place of business located at Ilion, New York, isengaged in the business of the retail sale of cigarettes, pre-pared food, and related products from coin-operated vend-ing machines maintained and serviced by it on the premisesof various business entities located in the Utica, New York,area.During the 12-month period preceding October 4,Respondent's gross revenues derived from its operationsexceeded $500,000, during which period it purchased, trans-204 NLRB No. 52 HENNESSY SERVICE CORP.267ferred, and delivered directly to its Ilion facility goods val-ued in excess of $50,000 from states located outside theState of New York.Respondent admits, and I find, that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.IITHE LABORORGANIZATIONRespondent orally amended its answer to admit, and Ifind, that Chauffeurs, Warehousemen and Helpers, LocalNo. 182, affiliated with International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America,is a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Interference, Restraint, and Coercionof Respondent's EmployeesA meeting was held the first part of July at the home ofRespondent's executive vice president, RobertBennison 3Those who attended besidesBennisonwere General Man-ager John Gorea,PersonnelManager and Route ServiceSupervisor Sidney Renshaw,4 and Foreman George El-thorp. Prior monthly meetings had been held by these sameindividuals to discuss company business including employ-ee gripes. Elthorp, while first claiming Gorea and Bennisonhad asked him tomeet becausethey wanted to talk to him,later changed his testimony by stating Gorea hadsuggestedhavingthemeetingto find out what was wrong with theemployees. Elthorp, although unable to identify who did thetalking, claimed someone at the meeting wanted to knowwhat the employees' complaints were which would leadthem to ask for a application to the Union. When he re-sponded because they weren't getting paid for overtime onSaturday morning and because of a reduction in the bonus,he was told that if any of the employeeshad a legitimatecomplaintmanagementwould see if they could rectify it,but, if not, the employees would have to live with it. Accord-ing to Elthorp, he was asked to contact the employees, findout what their complaints were, and report back. Thereafterhe talked to most of the employees concerning their com-plaints and about a week later, when Gorea and Renshawasked him what he had found out, he informed them thecomplaints concerned the bonus and the employees thoughtthey should be getting paid time-and-a-half pay for Satur-days or overtime. Elthorp stated Gorea said if the employ-ees worked overtime all they had to do was write it on a slip,give it to Elthorp, and they would be paid, but that he hadno control over the bonus. Elthorp stated he then informedthe employees about the overtime procedure. Under cross-examination, however, Elthorp admitted that it was he whosuggestedhaving a meetingand that at the outset of themeetingBennisonhad told them he did not want to discuss3Executive Vice President Bennison also served as the general counsel andas a member of the board of directors of the Respondent.Executive Vice President Bennison,General Manager Gorea,and Per-sonnel Manager Sidney Renshaw were all admitted to be agents and supervi-sors of Repondent within the meaning of the Act.anything about the Union.General Manager Gorea testified that the meeting wasarranged after Elthorp had come to him aboutcomplaintsof the employees which he wanted to discuss. Both Goreaand Benison testifiedBennison, upon openingthe meeting,stated the Union would not be discussed but only companybusiness, whereupon Foreman Elthorp brought up somecomplaints which employees had pertaining to the bonusand overtime which they attempted to explain to him. Ben-nison denied any mention was made to Elthorp about theemployees putting in for overtime if they worked but statedhe mentioned it was Respondent's policy discussedinfratopay overtime. The bonus which was being phased out hadalready been explained to all the employees at prior meet-ings held with them.I credit the versions of Gorea and Bennison concerningthismeeting rather than that of Elthorp, who not only con-tradicted his own testimony but did notimpress me as acredible witness. Therefore I do not find, as General Coun-sel contends, that Elthorp was either solicited by or actedas Respondent's agent when he subsequently talked to theemployees about their complaints.Robert L. Williams testified that on or about July 3 at theInter-Royal plant Personnel Manager'Renshaw asked himwhy the employees had gone to the unionhall and who wasinvolved. Renshaw also informed him that Benison hadtold him if the Union got in he (Renshaw) was through.Williams claimed when he asked Renshaw why they hadrehired Charlie Wheeler, who had been fired, for his routeRenshaw replied it was because they had known about theUnion ahead of time because he was a squealer and had toldthem everything that was going on. Renshawmentionedsince they had been to school together and he hadgiven.hima job and George Elthorp a foreman's job they should havesaid something to him about the unionmeetings.Renshaw admitted asking Williams if a union was beingformed and the reason and that Williams had told him hehad been to the union meeting. Renshaw stated he hadprobably expressed he felt a union was being formed andthey didn't need the extra headache and all the board ofdirectors would have to do to dump the Company was tohave a high bid. Both Renshaw and Benison denied Ren-shaw was ever told he would be discharged because of theUnion.Based upon Williams' Testimony and Renshaw's admis-sions, I find that Renshaw coercively interrogated Williamsconcerninghis union activities and those of other employ-ees.However, I do not findBennisonhad threatened todischarge Renshaw or that such an alleged threat was relat-ed to Williams. With respect to the remarks concerningCharlieWheeler, which I do not credit, it was not estab-lishedWheeler, who was not employedon June 30, waseither employed by the Respondent when the Union beganorganizing or was active in the Union.Edward Krisch stated that on July 3 during a conversa-tion with Personnel Manager Renshaw at the MDS plant,Renshaw had asked him if he had been to a prior unionmeeting andtold him they should havegone to managementbefore going to the union meeting. Renshaw admitted ask-ing Krischif he had been to a union meeting the previousweek and why he didn't come to him or management to get 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis problems ironed out.Based on Kirsch's testimony and Renshaw's admissions,Ifind that Renshaw coercively interrogated Krisch con-cerning his union activities.Donald Elthorptestified that onJuly 1 duringa conversa-tion with Personnel Manager Renshaw at the RemingtonArmsPlant,Renshaw askedhim if he hadattended a unionmeeting,which otheremployees had attended,who theplanners were,and whether he had signed anything for theUnion.Renshaw also mentioned Bennisonhad telephonedhim the previous night andwas very angryabout their hav-ing gone tothe Union,saying that if the employees hadgrievancesthey shouldcome to management to have themstraightenedout.WhenRenshaw inquired what his griev-ances were,Elthorp replied the bonus' being phased out andnot being paid time-and-a-half. Renshaw also mentioned hedidn't know what the board of directors would think abouttheir goingto the Union. Elthorpstated Renshaw furthersaid the Companywas thinkingabout possiblygetting ridof three orfour different employees includinghis brother,Foreman GeorgeElthorp, Chuch Schierholtz, and BobbyWilliams.When Elthorpasked the reason,Renshaw repliedbecause ofthe way they were doing their jobs.Renshaw'sversion was that he askedElthorp if hehad been to a unionmeeting and the reason and what seemedto be the problemwhy employeesdid not come to management first whichhad always resolved theirproblems before.Renshaw deniedElthorp toldhim what the problems were or that he hadasked him who theplanners were.Renshaw acknowledgedtelling Elthorp he had talked to Bennison,who was quiteupset about the employees having goneto the Union ratherthan to management with their complaints.Basedupon Elthorp's testimony and Renshaw's admis-sions,I find that Renshaw coercively interrogatedElthorpconcerning his union activitiesand thoseunion activities ofother employees.Ido not find,however,that those state-ments attributed to Renshawby Elthorpwere sufficient toconstitute a threat.Robert L.Williams stated that on or aboutJuly 7 duringa conversationwhich he hadrequested with General Man-ager Gorea at the Ilion facilityhe told Goreahe thought thereason"Butch"Holden was discharged was because ofunion activity. After Goreahad denied it, Williams statedhe would stick together with the rest of the employees andtold Goreathat the first one who had approached him wasGeorge Elthorpand Goreacould ask anybody who wouldtell him the same thing. Gorea statedUnion or no Unionthe Companywas going to run theway they wanted to runit,and,while theycould live withit, they couldlive betterwithout it.Williams then related his own experience withunions.Gorea's version of the conversation was that Wil-liams came to his office and told himhe was unhappy withhis job and didn'twant to jointhe Union,whereupon heinformed Williams he couldn'ttalk tohim about it becausehe was going to get him in a lot of trouble.Gorea acknowl-edged Williams had told him thatGoerge Elthorp had start-ed the Union. While I creditWilliams' version of thisconversationrather than that of GeneralManager Gorea,I find thestatements about runningthe Company whilebeing able to live withthe Uniontoo ambiguous to consti-tute a threatabut the futilityof selecting the Union as thecollective-bargaining representative.Robert L. Williams testified that onJuly 20,while atThurston'sRestaurant where he and General Manager Go-rea had a couple of beers, Gorea mentioned he thought theyhad a union meeting that night, whereupon he replied theydidn't.Gorea acknowledged that he had asked Williamswhether he was going to a union meeting and when Wil-liams replied he didn't know there was one Gorea told Wil-liams he didn't know either but he thought he had heard acouple of guys say there was one.Based upon Williams' testimony and Gorea's admissionsand considered in the light of the interrogation of otheremployees,I find that Gorea by questioning Williams aboutattending the union meeting coercively interrogated Wil-liams concerning his union activities.Robert L. Williams testified that on August 3 prior togoing on vacation,while at the Ilion facility where severalemployees were having coffee,he commented to GeneralManager Gorea that he didn't think he would be back forthe election.Gorea responded by saying,"Stay until afterthe election and we'll throw youan extra twenty when youget back after vacation."According to Williams, Goreamade the statement jokingly. Although Robert McDowell,who Williams thought was present,testified, he did nottestify concerning this matter.General Manager Gorea'sversion of the conversationwas that Williams stated he thought he was going to stayaway on his vacation through the vote because he didn'twant to get involved in the union thing.Gorea said thatsinceWilliams was going to Detroit he told him he didn'tblame him because he had been in Detroit a week ago andthe room charges were ridiculous and with Williams' fivechildren he wasn't going to get them all in. When somethingwas said about room charges he stated it was $20 or $25 andmentioned to Williams, "Why don't you let me give it to youand don'tshow up,you know," whereupon everyonelaughed.Gorea denied it was offered as a bribe.Upon considering the circumstances under which thecomments were made by Gorea in a discussion initiated byWilliams,who acknowledged Gorea was joking,Ido notfind as General Counsel contends that Gorea either prom-isedWilliams a remuneration to refrain from participatingin the election or unlawfully solicited him not to participatein the election.Miles Hammond,who was employed as a cashier and notincluded in the appropriate unit,stated that about a weekbefore the election General Manager Gorea informed himithad come to his attention that Hammond had made aremark the previous day about Frank Novak's voting in theelection, saying if the men were smart they would vote forthe Union. When Hammond acknowledged having madesuch statements,5Gorea told him it put them in a bad situa-tion because he was neither in management or eligible forthe Union and he could not vote or loin. Gorea then in-formed him he wished Hammond would stop making suchremarks or referring to the Union because it was hurting theCompany.Gorea admitted having informed Hammond hewould like it if Hammond would stop talking to the employ-5 The previous day Hammond had made such comments to Ronald Gagewho was one of the employees in the appropriate unit HENNESSY SERVICE CORP.ees about the Union or anything else concerning the Com-pany. Gorea stated that he did so after it had been broughtto his attention by Renshaw that Hammond had been ob-served in huddles with employees discussing the Union.Based upon Hammond's testimony and Gorea's admis-sions,I find that Gorea by instructing Hammond not todiscuss the Union with other employees interfered withHammond's right to engage in union activities.Since Ham-mond was not considered part of management and in theabsence of a valid no-solicitation rule, the fact Hammondwas ineligible to vote in the election would not preclude hisright to engage in those activities protected by the Act.Robert A.Williams testified that in late July during aconversationat the CloverleafRestaurant where ExecutiveVicePresident Bennison,General Manager Gorea,RonaldGage,and himself were having a few drinks,Gorea men-tioned he was having a few problems with the men who werecomplaining,whereupon they started talking about theUnion.Gorea said they would be losing a few things, men-tioning that the cigarettes would be kept under lock and keyand there would be more security .6 Gorea also asked himwhat he thought about the Union,and mentioned that theemployees were making pretty good money and shouldn'tcomplain.Gorea'sversion of the conversation was thatwhile he was discussing business and a new medical pro-gram for the employees Williams mentioned his experiencesat his former employer,stating he knew there was a problemfor management but also a problem for the men. Gorea'sreply was that in his case it was not so much a problembecause he was not going to have to choose but the employ-ees were and he didn't have any choice but added that inhis opinion he didn't believe it was a livable situation for theCompany as structured.ExecutiveVicePresidentBennison's version was that as far as he knew there was nodiscussion concerning the Union.I credit Gorea's version of the conversation since he im-pressed me as a more credible witness than Williams, andIdo not find Gorea made the statements attributed to himby Williams.Edward Krisch testified that about the latter part of Julyor early August General Manager Gorea called him in theoffice and inquired what his problems were. When Krischmentioned the bonus plan, Gorea's response was that theycould possibly work something out concerning overtime buthe stated that the Union was definitely out and therewouldn't be any possibility of doing anything with theUnion. Gorea, who contended Krisch was having some per-sonal problems and had lost a helper,acknowledged havingcalledKrisch in the office which he contended occurredabout the first part of July and had asked him what hisproblems were.Krisch mentioned the bonus and felt hecouldn'thandle his job at the MDS plant without overtimepay and suggestedsomethingshould be done to rectify thesituation.Gorea's response was that there was nothing hecould do about the bonus but informed him they werechanging the payroll and he would be paid for workingovertime. According to Gorea, the change in the payroll wasto reflect what the employees were doing.6According to Williams, when they needed cigarettes for their work theywere not required to check them out.269I credit Krisch's version of the conversation and find thatGorea, by telling him the Union was definitely out and therewouldn't be any possibility of doing anything with theUnion, thereby threatened him with the futility ofselectingthe Union as the bargaining representative. However I donot find Gorea promised to pay Krisch additional overtimebut that rather the payroll records would be changed asdiscussedinfrato reflect the overtime they were receiving.Robert A. Williams, who was laid off from work forseveral days following an incident involving a complaint bya female employee employed by his former employer, statedthat after he returned to work on or about August 7 heapologized to Executive Vice President Bennison who toldhim not to let it happen again. According to Williams, laterthat same day, Bennison told him to try to sway towardmanagement's idea on the Union and it would be better forall.Bennison's version was that when Williams apologizedto him Williams asked him how he wanted him to vote inthe election whereupon he told Williams it was entirely upto him.Icredit Bennison'sversion of the conversation ratherthan Williams' who I have previously discredited and findthatBennisondid not make the statements attributed to himby Williams.Lawrence Foley testified that on July 1 Executive VicePresident Bennison called him in the office and asked himwhat he thought about the thing whereupon Foley's re-sponse washe would go along with the majority. After adiscussion about things in general, Bennison said, "Youthink it over," whereupon he replied he would but said thatas far as he was concernedhe doubtedhe would change hismind.Bennison,who placed the conversation as occurringon or about July 3, acknowledged having called Foley in tosee whether he had any information concerning the Unionbecause Foley was a long-term employee whom he hadtalked to on numerous occasions. Bennison admitted thathe had asked Foley if he knew about the Union and stateditwas possible he had asked him why he thought the unionsituation was coming up. Bennison could not recall Foleyexpressing support for the Union. Based upon Foley's testi-mony and Bennison's admissions,I find that Bennison coer-cively interrogated Foley concerning his union activities.On the evening of August 3, Lawrence Foley and RobertMcDowell 7 were requested to report to the plant afterworking hours where they talked to General Manager Go-rea. Personnel Manager Renshaw wos also present duringthe conversation.Foley, who arrived first, testified that Gorea shook hisfinger athim and told him although it might take time hewas goingto fire him one way or the other, Union or noUnion. Foley protested Gorea's conduct, claiming he had aright to vote for a union if he wanted to. When Gorea askedhim why he wanted to join the Union, his reply was for hisown security, mentioning since other employees were beinglaid off or fired there was no reason he couldn't be fired.Foley stated that when McDowell arrived Gorea said al-though it would take time he would get rid of both of themone way or another, whereupon McDowell told him to go7LawrenceFoley and RobertMcDowell had attended a union meetingearlier that evening which was the first union meetingFoleyhad attended. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDahead. Foley stated that when McDowell informed Goreahe would also join the Union for job security Gorea said hecould fire either one of them as far as job security wasconcerned even though it might take a week or 5 weeks.Foley claimed Gorea also stated he had a man posted at theunion meetingsto listen to what was said and accused himof having started the Union and attending all of the unionmeetings.When Foley asked Gorea why he was picking onhim and suggested he bring in some of the employees whohad started the Union,mentioningGeorge Elthorp andDonald Elthorp, Gorea's response was he would call BobbieWilliams, which he attempted to do withoutsuccess.McDowell's versionof the conversation was that as heentered the office he heard Gorea say something to Foleyabout his being a 25-year man and asked Foley why he wasjoining the Union. When Foley's responsewas for security,Gorea then asked McDowell why he was joining, whereup-on he also replied for security. Gorea stated as for securityhe could fire them in or out of the Union even though itmight take a week or 5weeks,but he couldget somethingon them. When Foley inquired why Gorea didn't get someof the other employees in, Gorea suggested he would callBobbie Williams and attempted to do so.General Manager Gorea testified he called McDowelland Foley into discusstheir excessive overtime claim.When he told Foley the purpose, Foley's response was forhim not to think he wasgoing to firehim like he had firedother employees. Foley statedthat sinceGorea had come tothe Company nobody's job wassecure,which wasthe rea-son they had a Union and he was joining. When Goreaasked how a man with 25 years' service could be worried,Foley's reply was becauseof his managementhe neededsecurity. Gorea stated that whether Foley did or didn't havea union if he didn't do his job Gorea would be able to firehim and told him not to argue security. Foley then accusedGorea of spying on him which he denied,stating BobbieWilliams had told him about the meeting. Gorea, at Foley'srequest, attempted to call Williams who wasn't home. Go-rea stated that while theywere discussingsecurity,Mc-Dowell entered and took the side of Foley, saying he alsowanted to join the Union for security, whereupon Goreagave McDowell the same explanation about discharging anemployee for not doing his work.PersonnelManager Renshaw's versionwas that Goreaand Foley had a discussion over security and the Union,with Gorea trying to make Foley understandmanagementwas still going to run the Company and employees couldstillbe fired if they goofed up whether or not they wereunion members. According to Renshaw, Gorea asked bothFoley and McDowell why they wanted to join the Union.During themeeting,Gorea showed both Foley and Mc-Dowell their pay records and overtimewas discussed.Based uponthe testimoniesof Foley and McDowell ascorroborated by Renshaw, I find that Gorea coercively in-terrogated both Foley and McDowellconcerning their rea-sons for joining the Union. Since Foley's contention thatGorea had told both he and McDowell that he was actuallygoing to firethem was not corroborated by McDowell anddenied by both Gorea and Renshaw, by their versions of theconversation, I do not find Gorea actually threatened todischarge them as alleged. I further find, based upon Foley'stestimony, that Gorea had accused him of engaging inunion activities and claimed he had a man posted at theunion meeting thereby creating an impression of surveil-lance of the employees' union activities. In this respect,Gorea acknowledged another employee, Williams, had toldhim about a union meeting. After excusing Foley, Goreathen talked to McDowell alone. According to McDowell,when Gorea asked him what his problem was, he mentionedhis Tuesday route. Gorea's response was for him to bearwith them because they were going to change the routes,taking the factories away from him and Foley to give themmore timeto do their routes. McDowell claimed during theconversation that Gorea said, "On election day, I wish youwouldn't be there," but told him to do what he had to do.Gorea in his version of the conversation acknowledgedpromisingchanges in McDowell's route and admitted thatduring the conversation he stated to McDowell in his opin-ion if nobody would show up it would be off his back andto go away.Based upon McDowell's testimony, which I credit, andthe partial admissions by Gorea, I find that Gorea promisedMcDowell changes in his route for him to refrain fromengagingin union activities and solicited McDowell to re-frain from participating in the election.B. The Alleged Change in PayingEmployees for Overtime WorkThe employees' normal workweek for pay purposes alter-nated between 40 hours one week and 44 hours the nextweek when they worked 4 hours on Saturdays. Howeverthey were paid on the basis of a 42-hour workweek with timeand a half for the extra 4 hours. Prior to July 1, the overtimewas not distinguished from the regular time on their pay-checks, apparently causing some confusion concerningwhether they were being paid for overtime work performed.After July 1, their overtime was reflected separately.The General Counsel contends that prior to July 1 em-ployees were not paid for overtime work outside of theirnormal workweek. However, because of the Union, afterJuly 1, Respondent instituted a practice whereby employeeswho performed overtime work outside of their normalworkweek could claim overtime by submitting slips forwhich they were paid. No records were proffered by Gener-alCounsel to support this alleged change in practice butonly the testimonies of certain employees. However, Fore-man Elthorp, who testified concerning the allegedchange,admitted that prior to July 1 he and other employees hadturned in slips for overtime work for which they had beenpaid.Robert L. Williams admitted that on one occasionprior to July 1 he had worked overtime for which he waspaid.While he thought he was not paid at the rate of timeand a half, no figures were submitted to support his belief.Lawrence Foley acknowledged that several times a yearwhen he and other employees together worked overtime hewas paid. While Foley, a routeman, claimed he workedmany hours on his own without being paid, he acknowl-edged that he had not submitted a claim for such work .88 Thetime spenteach day bythe routemen vanes with some days resultingin less than 8 hours' workand otherdays more hours. HENNESSY SERVICE CORP.271Robert McDowell, who was hired in April, also admitted hehad not submitteda claim.Donald Elthorp acknowledgedthat prior to July 1 on some occasions when he was askedto work overtime he was paid for overtime. According toElthorp, on another occasion when he was working a halfan hour extra each morning he was told they would straight-en it out with respect to his pay. While General ManagerGorea, who assumed his position about June, testified thata program was instituted to have the foremen present himwith documentation of overtime hours, Executive Vice Pres-identBennison,Personnel Manager Renshaw, and himselfall testified that it had always been Respondent's policy topay employees for overtime work performed outside theirnormal workweek. In support of the testimonies of Gorea,Bennison,and Renshaw, the payroll records submitted fortwo of General Counsel's witnesses, namely Edward Krischand Donald Elthorp,9 established that prior to July 1 theyhad been paid for overtime work performed outside theirnormal workweek.Based upon the testimonies of Bennison, Renshaw, andGorea, corroborated in part by Respondent's records inaddition to the admissions of General Counsel's own wit-nesses that prior to July 1 they had been paid for overtimework performed outside their normal workweek, I do notfind, as General Counsel contends, that there is sufficientevidence to establish that the Respondent changed its prac-tice concerning the payment for overtime work.C. The Alleged Discriminatory Changesin theWorking Conditions ofLawrence Foley and Edward KrischThe General Counsel contends the Respondent by pro-hibiting Lawrence Foley fromcontinuingto take his com-pany truck home each night and by requiring EdwardKnsch to ceaseusing his personal automobilein his workbut instead use a company truck did so for discriminatoryreasons underthe Act.Lawrence Foley, who now lives approximately threeblocks from the plant, had for approximately 20 years beentaking his truck home from work each day where it re-mained parked and locked overnight in his yard. Merchan-dise valued at approximately $1,500 which was loaded onthe truck each evening, in addition to tools, were kept in thetruck overnight. Foley would then leave for work directlyfrom his home rather than first reporting to the plant.On July 3, without prior notice, Foley was instructed byForeman Elthorp, acting on Executive Vice PresidentBennison's orders, that he wouldno longer beable to takehis truckhome unlesshe was on duty but would be requiredto keep it at the plant in the securedarea.Since that timeFoley has been allowed to take his truck home approximate-ly 3 days a week when he is on repair call or on the day ofhis long route when he returnslate.Respondent'sothertrucks, which nowtotal nine, have alwaysbeenkept parkedat the plant overnight.Bennison testifiedthat,upon learningFoley was taking9 To theextenttheir payroll records show more overtime claims submittedafter July 1, these specific claims which General Manager Gorea subsequent-ly questioned in Krisch's case were not specifically litigatedhis truck home which he discovered one night while count-ing the trucks, he left instructions for Foley to keep the truckat the plant. His reason was for security purposes. About thelatter part of June, as a result of vandalism, Respondent hadcompleted the erection of a fence 10 around the plant pro-perty which has a gate that is kept locked at night and theblack-topped parking area is kept lighted.On August 11, the day following the election, EdwardKrisch, who had served as an observer for the Union in theelection,lI without prior notice was instructed by ForemanElthorp, acting on General Manager Gorea's orders, tocease usinghis personal automobile in his work and insteaduse a company truck which he has since been doing. Priorthereto Krisch for approximately 2-1/2 years had been us-ing his personal automobile, a 1967 Rambler convertible, totransport merchandise from the plant to the Mohawk DataSciencesfacilities located approximately 5 miles away, forwhich he was reimbursed at the time of termination at thesum of $15 a week. The merchandise was carried in thetrunk and rear seat of his automobile. The truck Krisch nowuses is a1966 Chevrolet van-type truck with a larger storagecapacity which the Company has had for some time butwhich was not being used regularly and for a period was notin operating condition.GeneralManager Gorea stated the change was madebecause the Respondent had to insure Krisch's personalautomobile with a $1 million rider and pay his operatingexpenses; the truck Krisch now uses was not being used andwas available; and the necessity to transport a greateramount of merchandise resulting from the increased volumeof business. Executive Vice PresidentBennisontestified thatsometimein July prior to the change made in August he haddiscussed the matter with Gorea and had concurred inGorea's analysis whereby the change could save the Re-spondent money.While the changes and timing of such changes concerningthe use of vehicles by both Foley, which occurred early inthe Union's organizing campaign, and Krisch, which oc-curred the day after the election, appear suspect in view ofthe long-standing practices involving their uses andRespondent's expressed union animus and unlawful con-duct involving both individuals, discussedsupra,I creditBennison's testimony regarding the reasons for the changesin addition to the recent completion of the securityfence inFoley's case and I do not find in either case the evidence issufficient to either infer an unlawful motive or establish thechanges were made for discriminatoryreasonsunder theAct.Neither employee had been threatened with suchchanges.D. The Appropriate Bargaining UnitThe amended complaint alleged, Respondent orallyamended its amended answer to admit, and I find, the ap-propriate bargaining unit as follows:All full-time and regular part-time routemen, mechan-10 The erectionof thefence was begun prior to thebeginning of theUnion's organizing campaign1Krisch's role axanobserver for the Union was known to Executive VicePresidentBennison,General Manager Gorea, and Personnel Manager Ren-shaw sincethey had attended the preelection conference 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDics, and working foremen employed by the Employerat its 61 Central Avenue, Ilion, New York, facility ex-cluding all other employees,including office clericalemployees,professional employees,guards,and super-visors as defined inthe Act.E. The Union's MajorityThe parties stipulated the following named employeeswere employed in the appropriate bargaining unit discussedsupra,on June 30, July 5, 6, 10, 12, and 13: Donald Elthorp,George Elthorp, Edward Krisch, Robert McDowell, RobertA. Williams, Robert L. Williams, Lawrence Foley, FrancisNovak,Ronald Gage,Laval Holden,Sr.,Benjamin Sienk-iewkz, Richard Maury, Charles Schierholtz, and FrancisHannon.In addition,Charles Wheeler with the exception ofJune 30 was employed those same dates and Laval "Butch"Holden was employed on the morning of June 30 but termi-nated that same day.Based upon the undisputed testimonyof Executive Vice President Bennison,which I credit,anoth-er employee, Mitchell Pezdek, who was hired on July 17 andran a milk route, was also included in the appropriate unit.While,according to Bennison's testimony during June andJuly, the Respondent employed a total of approximately 40to 45 full-and part-time employees, those employees namedabove were stipulated to be the only employees employedin the aforementioned appropriate unit. The job classifica-tions of those remaining employees were not established bythe evidence.Among those employees in the appropriate unit, nine hadsigned applications for membership cards in the Union inaddition to signing cards authorizing the Union to representthem and negotiate and conclude agreements with respectto their hours of employment, wages, and other employmentconditions. Those nine employees were Robert A. Williams,George Elthorp, Donald Elthorp, Robert McDowell, Rob-ert L. Williams, Edward Krisch, Francis Novak, LawrenceFoley,and Laval "Butch"Holden.With the exception ofFrancis Novak and Lawrence Foley, who signed their au-thorization cards on June 30, those other employees signedtheir authorization cards on June 29. The authorizationcards of Robert A. Williams, George Elthorp, Donald El-thorp,RobertMcDowell, Robert L. Williams, EdwardKrisch, and Laval "Butch" Holden were authenticatedthrough the undisputed testimony of the Union's assistantbusiness agent,Leon Parks,which I credit and the authori-zation cards of Francis Novak and Lawrence Foley wereauthenticated through their undisputed testimony, which Icredit.Based upon this evidence,I find that on June 30 out ofa total of 14 employees in the appropriate unit, excludingLaval "Butch" Holden who was discharged that same day,8 of those employees had authorized the Union to representthem.Further,when the Union's initial letter concerningrecognition and bargaining was received by Respondent onJuly 6, discussedinfra,out of a total of 15 employees in theappropriate unit 8 had authorized the Unionto representthem. Therefore on these dates the Union, based upon au-thorization cards,represented a majority of Respondent'semployees in the appropriate unit.F. The Union's Demand for Recognitionand Bargaining and Respondent's RefusalOn July 5, the Union sent Respondent a letter, receivedon July 6, which provided in pertinent part as follows:This is to notify you we have a large majority of youremployees signed as members of our local union # 182and they have designated us to represent them as theirbargaining agent.Please notify me as of date and place that we may meetto discuss same.A meeting was held within a few days between represen-tatives of the Union and the Respondent. Those present forthe Union were its president, Rocco DePerno, who acted asspokesman, and Assistant Business Agent Parks and for theRespondent, General Manager Gorea. Phillip Gorea, whoallegedly was related to General Manager Gorea, was alsopresent.According to Parks, Gorea was asked to recognize theUnion and negotiate a contract covering the employees.Gorea's position was that he was not sure whether theywanted them but he didn't have the authority to make suchan agreement and advised he would present the matter toRespondent's board of directors which was to meet thefollowing Monday and if it was all right with them it wasall right with him and he would get back in touch with theUnion. DePerno did not testify.General Manager Gorea's version was when he askedPresident DePerno if the Respondent was bound if in factthey had a union. DePerno informed him he could eitheragree to have the Union represent the employees or go toa consent election.Despite his inquiries concerning whatconsitituted the majority of which employees the Unionrepresented, no proof was given. Only one employee, Fore-man Goerge Elthorp, was discussed by name and Goreaadvised them Elthorp did not have the authority to hire andfire.According to Gorea, he made it clear that the onlyreason for his meeting with them was to get information asto their position and advised them he would get in touchwith his supervisors for them to make the final decision.Thereafter on two occasions, the first occurring aboutJuly 11 and the second about a week later, Assistant Busi-ness Agent Parks contacted General Manager Gorea forRespondent's decision with respect to recognizing and bar-gaining with the Union. On the first occasion, Gorea in-formed Parks the board of directors had not met; however,on the latter occasion Gorea informed him it was the boardof directors' decision not to recognize the Union but to goto an election instead.Based upon the Union's July 5 letter and the above con-versations between the representatives of the Union and theRespondent, I find the Union demanded recognition andbargaining which Respondent refused, insisting upon anelection.No further demands for recognition or bargaining weremade.On July 10 the Union filed a petition in Case 3-RC-5502,seeking to represent a unit comprised of 14 employees de-scribed as follows:Included: routemen, working foremen, and mechanics;excluded: all other employees, office personnel, etc. HENNESSY SERVICE CORP.On July 24, a Stipulation for Certification Upon ConsentElection in Case 3-RC-5502 previously signed by the par-tieswere approved by the Regional Director for Region 3and an election was held on August 10 between the hours4 p.m. to 5 p.m., for those employees in the appropriate unitdescribedsupra.On the day of the election but prior to theelection being held, the initial unfair labor practice chargein the instant case was filed. The ballots cast by the employ-ees in the election were not counted but were instead im-pounded by the Regional Director and at the time of thehearing remained impounded.While the evidence established the Union did not in itsrequests for recognition and bargaining specifically definethe unit it was seeking to represent, the petition received bythe Respondent did apprise it of the unit sought.G. Analysis and ConclusionsGeneral Counsel contends, while Respondent denies, thatRespondent violated Section 8(a)(1), (3), and (5) of the Actby engaging in unlawful interrogations, threats, solicita-tions,promises; creating impressions of surveillance ofemployee's union activities; granting economic benefits;making unlaw statements; discriminatorily changing theworking conditions of Lawrence Foley and Edward Krisch;and unlawfully refusing to recognize and bargain with theUnion.Based upon my findingssupra,Ihave already found thatPersonnel Manager Renshaw coercively interrogated Rob-ert L. Williams and Donald Elthorp concerning their unionactivities and those union activities of other employees; andcoercively interrogated EdwardKrisch concerning hisunion activities. General Manager John Gorea coercivelyinterrogated Robert L. Williams about attending a unionmeeting; interfered with Miles Hammond's right to engagein union activities by unlawfully instructing him not to dis-cuss the Union with other employees; threatened EdwardKrisch with the futility of selecting the Union as the bar-gaining representative; coercively interrogated LawrenceFoley and Robert McDowell concerning their reasons forjoining the Union; created an impression of surveillance ofemployees' union activities by accusing Lawrence Foley ofengaging in union activities and claiming he had a manposted at the union meeting; promised Robert McDowellchanges in his route for him to refrain from engaging inunion activities; and solicited Robert McDowell to refrainfrom participating in the election. Executive Vice PresidentRobert Bennison coercively interrogated Lawrence Foleyconcerning Foley's union activities.I find that Respondent by each of these acts enumeratedand found above has interfered with, restrained, andcoerced those employees herein named in the exercise oftheir rights under Section 7 of the Act and thereby violatedSection 8(a)(1) of the Act.12With respect to the allegations that the Respondent vio-lated Section 8(a)(3) 13 and (1) of the Act by discriminatorily12 Sec.8(a)(l) of theAct prohibits an employerfrom interfering with,restraining, or coercing employeesin the exercise of the rights guaranteed inSec. 7 of the Act13 Sec. 8(a)(3) of the Act provides inpertinentpart"It shall be an unfair273changing the working conditions of Lawrence Foley andEdward Krisch concerning the use of vehicles in their work,Ihave already foundsuprathe evidence did not establishsuch changes were for discriminatory reasons under the Act.In addition, with respect to certain other alleged violationsof Section 8(a)(1) of the Act including the alleged change inthe practice of paying employees overtime for work per-formed outside their normal workweek, I have alreadyfoundsuprathe evidence did not prove such allegations.The remaining issue to be decided is whether the Respon-dent violated Section 8(a)(5) and (1) of the Act by its refusalto recognize and bargain with the Union as the exclusivecollective-bargaining representative of certain of its em-ployees. Based upon my findingssupra,the Union, which atone time based upon authorization cards represented a ma-jority of Respondent's employees in an appropriate unit,demanded recognition and bargaining for them whereuponRespondent refused insisting upon an election.Under those general principles enunciated by the Su-preme Court inGissel14applicable to the issuance of bar-gaining orders such orders are authorized to redress thoseunfair labor practices so coercive that even in the absenceof an 8(a)(5) violation, a bargaining order would be neces-sary to repair the unlawful effects of such unfair labor prac-tices and in those less extraordinary cases marked by lesspersuasive practices which nonetheless still have the tenden-cy to undermine majority strength and impede the electionprocess. In the latter instance, the Board is to examine thenature and extent of the employer's unlawful conduct andascertain whether use of traditional remedies would ensurea fair election. The General Counsel contends a bargainingorder is warranted in the instant case on either basis. UnderGissel athird category of cases, those involving minor or lessextensive unfair labor practices which because of their mini-mal impact on the election machinery, will not sustain abargaining order.Upon examining the totality of Respondent's unlawfulconduct herein found, there was a total of approximatelyseven separate incidents, primarily consisting of individualacts of interrogation, involving five employees in the appro-priate unit. Applying theGisselprinciples, I am not persuad-ed and so find a sufficient basis for issuing a bargainingorder has been proven. Those violations found are not socoercive as to require a bargaining order to repair the un-lawful effects or of such a nature or extent the applicationof traditional remedies would not be able to ensure a fairelection." Therefore, I find Respondent by its refusal torecognize and bargain with the Union did not violate Sec-tion 8(a)(5) and (1) of the Act as alleged.Having found Respondent did not unlawfully refuse torecognize and bargain with the Union, I do not find itnecessary to determine whether under the requirements ofthe Board's decision inIrving Air Chute Company Inc.,`which provide for the issuance of a bargaining order wherean election has been held only if the election has been setlabor practice for anemployer.by discrimination in regard to hire ortenure of employment or any terms or conditions of employment to encour-age or discourage membership in any labor organization....'14N L R B v Gissel Packing Co, Inc,395 U S 575 (1969).15Cf.Motown Record Corporation,197 NLRB 1255.16 149 NLRB 627 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDaside upon meritorious objections, the issuance of such anorder in the instant case wherein the employees had casttheir votes in an NLRB-conducted election would be pre-cluded.IV THE EFFECTOF THE UNFAIR LABORPRACTICES UPONCOMMERCErights under the Act, Respondent shall be ordered to ceaseand desist from "in any manner" infringing upon the rightsguaranteed to its employees by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:The activities of Respondent set forthin section III,above, found to constitute unfair labor practices occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1.Hennessy Service Corporation is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Chauffeurs,Warehousemen and Helpers, Local No.782, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) of theAct.3.By coercively interrogating its employees concerningtheir union activities and the union activities of other em-ployees; unlawfully instructing an employee not to discusstheUnion with other employees; creating an impressionamong its employees that the union activities are undersurveillance; by promising an employee changes in his routefor him to refrain from engaging in union activities; bysoliciting an employee to refrain from participating in theelection; and by threatening an employee with the futilityof selecting the Union as the bargaining representative, Re-spondent has interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act, and has engaged in unfair labor practicesin violation of Section 8(a)(l) of the Act.4.Respondent did not violate Section 8(aX3) and (1) ofthe Act by changing the working conditions of LawrenceFoley or Edward Krisch.5.Respondent did not violate Section 8(a)(5) and (1) oftheAct by refusing to recognize and bargain with theUnion.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(1)of the Act,I shall recommend that it cease and desist there-from and take certain affirmative action designed to effec-tuate the policies ofthe Act.Further upon considering the circumstances and thoseviolations found in order to insure the employees of theirORDER 17Respondent, Hennessy Service Corporation, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing its employ-ees by coercively interrogating its employeesconcerningtheir union activities or the union activities of other employ-ees; unlawfully instructing its employees not to discussthe Union with other employees; creating an impressionamong its employees that their union activities are undersurveillance;promising its employees changes in theirroutes for them to refrain from engaging in union activities;soliciting its employees to refrain from participating in anelection; and threatening its employees with the futility ofselectingthe Unionas their bargaining representative.(b) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights guaran-teed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring member-ship in a labor organization as a condition of employmentas authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Post at its place of business located at Ilion, NewYork, copies of the notice attached hereto marked "Appen-dix." 18 Copies of said notice, on forms provided by theRegional Director for Region 3, shall, after being dulysigned by an authorized representative of Respondent, beposted immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Respondent shall take reasonable stepsto insure that said notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order what steps havebeen takento comply herewith.It is further ordered that the amended complaint be dis-missed msofar as it alleges unfair labor practices not specifi-cally found herein.17 In the event no exceptions are filed asprovided by Sec102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommendedOrder herein shall, as providedin Sec.102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions, and Order, and all objectionsthereto shall be deemedwaived for all purposes.1sIn the eventthat the Board's Order is enforcedby a Judgment of aUnited States Court of Appeals, the words in the noticereading"Posted byOrder of the National LaborRelationsBoard" shallread "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelationsBoard." HENNESSY SERVICE CORP.275APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT interfere with, restrain, or coerce ouremployeesby coercivelyinterrogating them concerningtheir union activities or the union activities of otheremployees; unlawfully instructing employees not todiscuss the Union with other employees; creating animpression among our employees that their union ac-tivities are under surveillance; promising our employ-ees changes in their routes for them to refrain fromengaging in union activities;soliciting our employeesto refrain from participating in an election; or threaten-ing our employees with the futility of selecting theUnion as their bargaining representative.WE WILL NOTin any other manner interfere with, re-strain, or coerce our employees in the exercise of therightto self-organization, to form labororganizations,to join or assist Chauffeurs, Warehousemen and Help-ers, Local No.182, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, tobargain collectively through representatives of theirown choosing,and to engage in collective bargaining orother mutual aid or protection,or to refrain from en-gaging in any or all such activities,except to the extentthat such rights may be affected by an agreement re-quiring membership in a labor organization as a condi-tion of employment in accordance with Section 8(a)(3)of the Act, as modifiedby the Labor-Management Re-porting and DisclosureAct of 1959.DatedByHENNESSY SERVICE CORPORA.TION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice orcompliance with its provisions may be direct-ed to the Board's Office, Ninth Floor, Federal Building, 111West Huron, Buffalo, New York, 14202, Telephone 716-842-3100.